                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

 MICHAEL LUCIEN                                                             CIVIL ACTION

 VERSUS                                                                        NO. 19-11386

 S.W. “SANDY” McCAIN, WARDEN                                             SECTION: “F” (1)



                                             ORDER

       The Court, having considered the petition, the record, the applicable law and the Report

and Recommendation of the United States Magistrate Judge, and the objections to the Magistrate

Judge’s Report and Recommendation filed by the plaintiff on March 30, 2020 (Rec. Doc. No. 19),

hereby approves the Report and Recommendation of the United States Magistrate Judge and

adopts it as its own opinion. Accordingly,

        IT IS ORDERED that the federal application for habeas corpus relief filed by Michael

Lucien is DISMISSED WITH PREJUDICE.

       New Orleans, Louisiana, this _____
                                     3rd day of _______________,
                                                     April       2020.




                                             __________________________________________
                                                      MARTIN L.C. FELDMAN
                                                  UNITED STATES DISTRICT JUDGE
